DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination:
receiving, by a content management system executing on a processor, a request from a Remote system to read or write content managed by the content management system; determining, by the content management system from a list of candidate locations having a particular relationship with the remote system or closer in distance to the remote system than the content management system, a local content system that is associated with the candidate locations and that is available for access, wherein the local content system and the remote system operate on a first network, wherein the content management system operates on a second network, wherein the local content system is managed by the content management system; and sending, by the content management system to the remote system, a response comprising information usable for the remote system to access the local content system managed by the content management system, the information including a content locator corresponding to the local content system, wherein the remote system accesses the local content systems using the content locator to read or write the content managed by the content management system directly with the local content system in light of the other features of the independent and dependent claims 2-20.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

2/26/2022